—Judgment unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in disregarding the method preferred by plaintiffs expert witness to value plaintiffs enhanced earning potential by virtue of a Master’s degree earned during the marriage. We conclude that calculating the difference between the salary plaintiff earned as a special education teacher with a Master’s degree and what she could have earned as a teacher without a Master’s degree in her school district is a more realistic method for valuing the Master’s degree (see, DiCaprio v DiCaprio, 162 AD2d 944, 945, Iv denied 77 NY2d 802). Consequently, we modify the judgment insofar as it sets forth plaintiffs total distributive award, and we remit the matter to Supreme Court to recalculate the judgment, crediting plaintiff with the sum of $22,776 rather than $165,271 for the value of the Master’s degree and special education certification.
We affirm every other aspect of the judgment for reasons stated in the decision at Supreme Court, Cornelius, J. We note that the suggestion of defendant in his brief that he is responsible for the payment of only $5,000 per month on plaintiffs distributive award is in error. The judgment provides that defendant must pay to plaintiff a minimum of $5,000 per month toward principal, plus 9% interest on the remaining principal balance, until the principal balance is paid. How rapidly defendant pays the judgment will depend on how much he pays in principal per month. We do not view the court’s comment, that it would take in excess of 10 years for defendant to pay plaintiff her distributive award, as setting forth a maximum time limitation. We conclude that there is no abuse of discretion in the court’s award of pre- and post-judgment interest. (Appeals from Judgment of Supreme Court, Monroe County, Cornelius, J.—Equitable Distribution.) Present—Denman, P. J., Pine, Lawton, Doerr and Davis, JJ.